Citation Nr: 0606267	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, to include degenerative disc disease, degenerative 
changes, and neurological findings, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board first considered this 
appeal in November 2003 and determined that additional 
development was required.  Specifically, the Board directed 
that the veteran be scheduled for a medical examination to 
address the severity and symptoms of his back disorder.  The 
examiner was directed to comment on certain manifestations of 
a back disability if exhibited by the veteran.  The matter 
was remanded and the RO performed all requested development.  
The issue on appeal remains denied and is properly returned 
to the Board for appellate consideration.  

The veteran's representative argues that the veteran's June 
2005 VA examination failed to comply with remand directives 
because the examiner did not specifically comment on the 
duration and frequency of incapacitating episodes; however, 
because there is no objective evidence of record indicating 
that the veteran experiences incapacitating episodes, there 
is no indication that the examiner failed to consider any 
existing evidence of incapacitating episodes in his overall 
assessment of the veteran's disability.  The representative 
also argues that the examiner did not interview the veteran 
or review the claims folder.  The record of the examination 
contains the veteran's description of the veteran's initial 
injury and current symptomatology, and the examiner 
specifically noted that he reviewed the veteran's c-file and 
medical records as part of the examination.  Therefore, the 
Board finds that the examiner adequately complied with remand 
directives.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's spine disability is manifest by constant 
pain, intermittent radiating pain, numbness and tingling, and 
limitation of motion.


CONCLUSION OF LAW

Criteria for a rating of 60 percent for residuals of a back 
injury with degenerative disc disease, degenerative changes, 
and nerve impingement have been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.25, 4.40, 4.45, 4.59. 4.71a, 
4.123-4.124a, Diagnostic Codes 5292, 5293, 5295 (2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 39 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243, 8520, 8620, 8720 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in January 2001, February 2004, and July 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also generally advised 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in January 2001, prior to the June 2001 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that his back disability has become 
progressively worse and is currently manifest by constant 
pain.  He avers that he experiences greater pain on his left 
side and maintains that his pain is aggravated by humidity, 
cold, prolonged standing, bending, or walking.  He asserts 
that, if he sits for longer than twenty minutes, pain 
occasionally radiates from his low back into both buttocks 
and legs and causes muscle spasm.  He maintains that pain and 
functional loss restrict his daily activities; he claims that 
he cannot perform normal household chores, walk for longer 
than ten minutes, or engage in activities that require 
repetitive motion or lifting.  He has a special parking 
sticker and wears a lumbar corset.

The veteran avers that he began to experience numbness and 
tingling in both of his feet in 1999.  He states that private 
physicians advised him that manifestations of numbness in his 
lower extremities are not related to diabetes.  He also 
alleges that his back tires quickly, and he asserts that he 
occasionally loses balance after standing from a sitting 
position.  He maintains that private physicians advised him 
that he was a candidate for back surgery.  

The veteran's wife alleged that the veteran's back condition 
had progressively deteriorated, requiring him to take 
additional painkillers and use a back brace and walker.  She 
averred that pain makes it difficult for the veteran to get 
out of bed, exercise, and lose weight.  

During a September 2000 VA examination, the veteran did not 
complain of pain during range of motion, but he moved slowly 
and guardedly.  The veteran experienced pain with straight 
and bent leg raising, but the examiner attributed that pain 
to the veteran's obesity.  The examiner noted that the 
veteran had normal but sluggish reflexes and decreased 
sensation of his feet, but there was no evidence of atrophy 
or other neurological abnormalities.  X-rays of the veteran's 
lumbar spine showed a suspect fracture at anterosuperior 
margin L3, Schmorl's nodes at inferior margin L1 and superior 
margin L2, productive spurs, and anterior subluxation.  
Unilateral spondylolysis at the L5 level on the left side was 
not excluded. 

In February 2001, the veteran sought a consultation with 
Jeffrey E. Schultz, M.D., in relation to worsening left-sided 
back pain and fairly constant numbness and tingling of the 
veteran's feet.  The physician noted normal strength and 
range of motion.  A neurovascular exam was benign except for 
a loss of light touch sensation along the soles and toes of 
both feet.  The physician reviewed x-ray images of the 
veteran's lumbar spine, and diagnosed the veteran as having 
chronic musculoligamentous strain of the lumbar spine, a 
stable and healed anterior superior end plate L3 compression 
wedge fracture, early facet arthropathy throughout the lumbar 
spine, and minimal degenerative disc disease at the L4-5 and 
T10-11 levels.  The physician found no evidence of 
significant spondylolisthesis.

In October 2001, James S. Grisolia, M.D., noted that the 
veteran had refractory low back pain.  An electromyograph 
(EMG) performed during that examination revealed mild sensory 
motor polyneuropathy.  The physician opined that neuropathy 
could be consistent with diabetic polyneuropathy, but stated 
that a sensory nerve root injury could not be excluded.

In May 2002, a VA physician stated that she could not rule 
out nerve root impingement as a possible contributor to mild 
tingling of the veteran's feet; however, because numbness and 
tingling were only present across the plantar surfaces of the 
veteran's feet, the physician stated that nerve root 
impingement was less likely the cause of decreased sensation.

In June 2002, a VA physician performed magnetic resonance 
imaging (MRI) of the veteran's lumbar spine to evaluate 
potential nerve root infringement.  Imaging revealed moderate 
bilateral neural foraminal stenosis at the L4-L5 level.  The 
physician opined that stenosis was caused by facet disease 
that, if symptomatic, would affect L4 nerve root distribution 
bilaterally.  The physician also noted subcutaneous edema 
posterior to the mid-lumbar spine and a rounded lesion, 
possibly an acetabular cyst.  The physician opined that 
slight grade I anterolisthesis was most likely due to facet 
disease.  In September 2002, a VA physician opined that the 
veteran's MRI results indicated peripheral neuropathy and 
were consistent with nerve root impingement.  The physician 
additionally opined that any potential impingement 
contributed to the veteran's neuropathy.  

In February 2005, VA physicians noted that the veteran had 
low back pain and sciatica.  

During a June 2005 VA medical examination, the examiner noted 
that the veteran had decreased sensation to light touch over 
both ankles from above the ankle and involving both dorsal 
and plantar aspects of the feet.  The examiner noted no 
strength or other sensory loss, and the veteran's deep tendon 
reflexes were normal.   Range of motion of the lumbar spine 
measured at 60 degrees flexion, 20 degrees extension, 45 
degrees left and right rotation, and 30 degrees left and 
right lateral flexion.  Range of motion and function were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The examiner found that the veteran experienced 
mild to moderate functional impairment.  

In June 2005, VA physicians performed an EMG to rule out 
peripheral neuropathy or lumbar radiculopathy.  A physician 
found that the veteran's sural nerve sensory responses were 
small in amplitude, but were probably within normal limits 
for the veteran's age group.  The physician also noted 
abnormal spontaneous activity in the veteran's gastrocnemius 
and lumbar paraspinal muscles.  The physician opined that the 
evidence was consistent with bilateral S1 or S2 nerve root 
pathology, but found no significant evidence of peripheral 
neuropathy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA revised the 
criteria for rating disabilities of the musculoskeletal 
system.  When a law or regulation is amended during the 
pendency of a claim, VA should determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  Because these changes in criteria were 
considered by the RO, application of the amended criteria by 
the Board will not result in any prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under the rating criteria in effect prior to September 2002, 
Diagnostic Code 5293 allowed for the assignment of ratings 
based on intervertebral disc syndrome.  See 38 C.F.R. § 4.71a 
(2002).  A 60 percent rating is assigned under Diagnostic 
Code 5293 for persistent symptoms, compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief; a 40 percent rating is assigned with 
severe symptoms and recurring attacks with intermittent 
relief; a 20 percent rating is assigned for moderate symptoms 
with recurring attacks; a 10 percent rating is assigned for 
mild symptoms with recurring attacks; and a noncompensable 
rating is assigned for a post-operative, cured condition.  
Diagnostic Code 5292 allowed for the assignment of ratings 
based on limitation of motion of the lumbar spine and 
directed a 40 percent rating for severe limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
10 percent rating for slight limitation of motion.  See 38 
C.F.R. § 4.71a (2002).  

Diagnostic Code 5295 allowed for the assignment of ratings 
based on lumbosacral strain.  See 38 C.F.R. § 4.71a (2002).  
A 40 percent rating is assigned for severe strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  A 20 
percent rating is assigned for muscle spasm on extreme 
forward bending and loss of lateral spine motion in standing 
position.  A 10 percent rating is assigned for characteristic 
pain on motion.  A noncompensable rating is assigned for 
slight subjective symptoms only.

In September 2002, Diagnostic Code 5293 was amended to direct 
evaluation of intervertebral disc syndrome based either on 
the total duration of incapacitating episodes over the prior 
twelve months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations of the 
disability under 38 C.F.R. § 4.25, whichever method resulted 
in the higher evaluation.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)).  A 60 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
a 40 percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; and a 10 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
"Chronic orthopedic and neurologic manifestations" are 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
1.  Orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes, and neurologic disabilities are evaluated 
separately using the rating criteria for the most appropriate 
neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine were amended.  See 
68 Fed. Reg. 51. 51454-51456 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).  The 
new schedule directs that all spine disabilities, excepting 
intervertebral syndrome, be evaluated under a general rating 
formula for diseases and injuries of the spine.  Any 
associated objective neurologic abnormalities are rated 
separately under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 1.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Under the new schedular criteria, Diagnostic Code 5293 was 
amended and redesignated as Diagnostic Code 5243.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (2005)).  Diagnostic Code 5243 directs that 
intervertebral disc syndrome be rated either under the 
general rating formula for disease and injuries of the spine 
(Diagnostic Codes 5235 to 5243) or under Diagnostic Code 
5243, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

Under the applicable rating criteria in effect prior to 
September 2002, only Diagnostic Code 5293 for intervertebral 
disc syndrome allows for a rating greater than 40 percent.  
The veteran complains of constant pain that occasionally 
radiates to his lower extremities and causes muscle spasm.  
He also describes a fairly constant numbness and tingling in 
his ankles and feet, and was noted to have decreased 
sensation in those areas.  The veteran and his wife stated 
that these limitations significantly interfere with the 
veteran's daily activities, and the veteran complains that he 
experiences little relief from pain.  Medical evidence 
reveals:  sciatica; sluggish reflexes; mild sensory motor 
polyneuropathy possibly caused by a sensory nerve root 
injury; stenosis that, if symptomatic could affect nerve root 
distribution; spondylolisthesis likely caused by facet 
disease; and bilateral S1 and S2 nerve root pathology and 
impingement.  Based on persistent symptoms of pain and 
limitation caused by lumbar spine injuries, the Board finds 
that a 60 percent rating is warranted under Diagnostic Code 
5293.  

The Board finds that a rating under Diagnostic Code 5293 is 
more favorable to the veteran than a rating under the 
criteria of Diagnostic Code 5293 effective September 2002.  
Despite the veteran's complaints of severe, limiting pain, 
there is no medical evidence that the veteran has experienced 
incapacitating episodes marked by prescribed bed rest.  

Additionally, there is no evidence of chronic orthopedic or 
neurologic disabilities sufficient to warrant a combined 
rating greater than 60 percent.  The veteran's most 
restricted motion of record is 60 degrees of flexion, 20 
degrees extension, 30 degrees left and right lateral flexion, 
and 45 degrees left and right rotation.  When evaluating a 
disability using the limitation of motion diagnostic codes, 
the Board must consider whether the veteran's pain and 
functional loss cause additional disability beyond that 
reflected in the range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 9 Vet. App. 7, 10 (1996).  
Physicians found no additional limitation of motion based on 
pain, fatigue, weakness, or lack of endurance.  Therefore, 
there is no evidence that pain and functional loss restrict 
the veteran's motion beyond that measured and recorded during 
medical examinations.  Consequently, under Diagnostic Code 
5292, limitation of motion of the lumbar spine is evaluated 
as 20 percent disabling for moderate loss of motion.  

Injuries to the sciatic nerve are evaluated under Diagnostic 
Codes 8520, 8620, and 8720, which assign ratings based on 
neuritis, neuralgia, or paralysis.  See 38 C.F.R. § 4.124a.  
Under those diagnostic codes, a rating of 80 percent is 
assigned for complete paralysis, a rating of 60 percent is 
assigned for severe paralysis with marked muscular atrophy, a 
rating of 40 percent is assigned for moderately severe 
paralysis, a rating of 20 percent is assigned for moderate 
paralysis, and a rating of 10 percent is assigned for mild 
paralysis.  Neuralgia is characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, and is evaluated under the same scale as paralysis 
of the sciatic nerve with a maximum rating of moderate 
impairment (20 percent).  See 38 C.F.R. § 4.124.  There is no 
medical evidence that the veteran experiences paralysis or 
neuritis; however, he complains of radiating pain in his 
buttocks and legs, and physicians have identified nerve root 
impingement as the possible cause of tingling and numbness.  
Yet the veteran states that he experiences pain and muscle 
spasm intermittently, physicians have not noted neurological 
abnormalities sufficient to indicate severe nerve injury, and 
neuropathy does not appear to cause significant functional 
limitation.  Considering the minor severity of these 
symptoms, manifestations of neuropathy do not warrant a 
compensable rating under Diagnostic Code 8720.  Therefore, 
the combined rating for orthopedic and neurologic 
manifestations is 20 percent, and a rating under the criteria 
of Diagnostic Code 5293 in effect prior to September 2002 is 
more favorable to the veteran. 

A rating under Diagnostic Code 5293 is also more favorable to 
the veteran than a rating under the criteria as amended in 
September 2003.  Under the general rating formula for 
diseases and injuries of the spine, the veteran's disability 
is evaluated as 20 percent disabling because thoracolumbar 
flexion is limited to 60 degrees.  A 30 percent rating is not 
warranted because there is no evidence of ankylosis of the 
cervical spine.  Additionally, as discussed above, there is 
no evidence of neurologic impairment sufficient to warrant a 
separate rating for neurologic abnormalities.  

The Board further notes that evaluation under Diagnostic Code 
5243 for intervertebral disc syndrome does not result in a 
higher rating than evaluation under the general rating 
formula for diseases and injuries of the spine.  As noted, 
there is no evidence that the veteran experiences 
incapacitating episodes marked by prescribed bed rest.  

Because there is x-ray evidence of degenerative disease of 
the veteran's spine, his disability is also evaluated under 
Diagnostic Code 5003 for degenerative arthritis.  See 38 
C.F.R. § 4.71a.  That diagnostic code directs that 
degenerative arthritis be rated based on limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As discussed above, the veteran's disability is 
evaluated as 20 percent disabling under the general rating 
formula for diseases and injuries of the spine based on 
limitation of forward flexion.  

Although manifestations of the veteran's disability meet the 
criteria for compensable ratings under Diagnostic Codes 5292, 
5295, and 5003, the Board will not grant separate ratings for 
limitation of motion, lumbosacral strain, or degenerative 
arthritis.  VA must avoid evaluating the same disability 
under various criteria ("pyramiding") to avoid 
overcompensating the claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The Board finds that a rating 
under Diagnostic Code 5293 accounts for the veteran's 
impairment and symptomatology and an additional rating for 
limitation of motion, lumbosacral strain, or degenerative 
arthritis would equate to pyramiding.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if a disability is so 
exceptional and unusual, manifest by factors such as marked 
interference with employment or frequent periods of 
hospitalization, that the application of regular schedular 
standards is inadequate and/or impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran alleges that back pain limits his ability to 
work; however, there is no evidence of specific factors that 
make the veteran's disability exceptional or unusual in light 
of VA's schedule of ratings.  The veteran's medical records 
do not indicate that the veteran's disability has resulted in 
long periods of hospitalization or exceptional limitations 
beyond those addressed by schedular ratings.  The Board 
recognizes that functional limitations caused by a disability 
have a significant impact on employability and industrial 
capabilities, but any assignment of a compensable rating is 
recognition of that loss because industrial impairment is the 
principal factor in considering the application of schedular 
disability ratings.   See 38 C.F.R. §§ 3.321(a), 4.1 ("the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability"); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that a compensable 
disability rating is itself a recognition of industrial 
impairment).    


ORDER

Entitlement to a rating of 60 percent for intervertebral disc 
syndrome is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


